Citation Nr: 0827168	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  99-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), from August 31, 
1998 to November 11, 2002.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from November 12, 2002, forward.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1966 to 
April 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Fort Harrison, Montana.  In June 1999, the RO 
granted service connection for PTSD and assigned an initial 
10 percent rating, from August 31, 1998.  In March 2003, the 
RO assigned an initial PTSD evaluation of 30 percent, from 
August 31, 1998.  

In July 2003, the veteran appeared at the Fort Harrison RO 
and testified before a Hearing Officer.  A transcript of the 
hearing is of record.  In November 2003, the RO assigned an 
evaluation of 50 percent for PTSD, effective November 12, 
2002.  

In November 2005, the Board denied the veteran's claims for 
an increased initial evaluation in excess of 30 percent from 
August 31, 1998 to November 11, 2002, and in excess of 
50 percent from November 12, 2002, forward.  The veteran 
appealed and in April 2007, the Court of Appeals for Veterans 
Claims vacated the Board's decision and remanded the case for 
the Board to address certain issues.  

An issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD was remanded to the 
RO/AMC in the Board's November 2005 decision.  That issue is 
not before the Board in this appeal.  

In December 2007, the veteran submitted additional evidence 
to the Board with respect to his initial evaluation of PTSD.  
When pertinent additional evidence is obtained by the Board, 
the appeal must be remanded to the agency of original 
jurisdiction (AOJ) unless the veteran or his representative 
submits a written waiver of initial consideration by the AOJ.  
38 C.F.R. § 20.1304.  Along with the additional  evidence was 
a written statement by the veteran's representative that the 
veteran waives initial consideration of that evidence by the 
agency of original jurisdiction.  As a result, no remand is 
necessary and the Board has considered that evidence in 
reaching its decision.  


FINDINGS OF FACT

1.  From August 31, 1998, to November 11, 2002, the veteran's 
PTSD resulted in no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  From November 12, 2002, forward, the veteran's PTSD has 
resulted in no more than occupational and social impairment 
with deficiencies in most areas, such as school, mood, 
thinking, judgment, family relations, or work.

3.  The schedular rating criteria for PTSD reasonably 
describes the veteran's disability level and symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, from August 31, 1998, to November 11, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 42, 4.7, 4.16, 4.130, Diagnostic 
Code 9411 (2007).  

2.  The criteria for a rating of 70 percent, and no higher, 
for PTSD, from November 12, 2002, forward, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.16, 4.130, Diagnostic Code 9411 
(2007); 38 C.F.R. § 4.132 (1976).  

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's PTSD.  38 
C.F.R. § 3.321 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  In this 
case, the unfavorable RO decision that is the basis of this 
appeal was already decided - and appealed - before the 
section 5103(a) notice requirements were enacted in November 
2000.  Where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (when appeal is filed before 
enactment of notice requirements, the appellant has the right 
to content-complying notice and proper subsequent VA 
process).  

In any event, the veteran here is challenging the initial 
evaluation following the grant of service connection.  In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   
  
With respect to the duty to notify claimants of the evidence 
needed to prove the degree of disability and effective date 
of the disability, as set forth in Dingess, the veteran was 
not provided with content-complying notice until March 2006.  
Although neither the veteran nor his representative has 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

This veteran was not prejudiced by the delay in receiving 
notice of the evidence needed to prove the degree of his PTSD 
disability.  First, the record shows he had actual knowledge 
of the need to present evidence concerning the degree of his 
disability.  The June 1999 rating decision that granted 
service connection and assigned a 10 percent disability 
rating included the criteria for a higher rating.  In 
response, his notice of disagreement points out that his PTSD 
was affecting his employability.  The August 1999 statement 
of the case also set forth the rating criteria for all PTSD 
disability ratings.  His substantive appeal filed the next 
month pointed out that his sleep problems, memories of 
combat, and depressed state of mind should be considered in 
granting him a higher disability rating.  He also asked VA to 
obtain his treatment records to substantiate his claim.  His 
representative filed a statement that he warranted at least a 
70 percent rating.  These statements all reflect actual 
knowledge that evidence of the degree of disability was 
needed. 

In addition, after the veteran received the March 2006 
notice, the veteran submitted additional evidence for this 
Board's consideration.  Since the veteran has had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The claims file contains all available, identified records 
pertinent to the claim, including the veteran's non-VA 
medical records, VA medical records, Social Security 
Administration (SSA) records, and VA examination 
reports/addenda dated in November 1998, December 1998, 
September 2001, November 2002, December 2002, and November 
2003.  

The November and December 1998 C&P examination addenda 
reports erroneously reported that the veteran's initial 
examination was on September 16, 1998.  The original 
examination request is dated November 6, 1998, so the 
examination could not have been earlier than that.  The 
record shows that the original service connection examination 
was conducted on November 16, 1998.  

II.  Initial rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities.  Each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  requires Medical reports must 
be interpreted in light of the whole recorded history and 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  

This appeal involves the initial rating assigned upon an 
award of service connection.  The entire body of evidence 
must therefore be considered in determining whether at any 
time since the claim was filed, the requirements for a higher 
disability rating have been met.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO assigned ratings for two stages:  
the period from August 31, 1998, to November 11, 2002, and 
the period from November 12, 2002, forward.  As discussed 
below, at no time during the first stage was the veteran's 
PTSD disability manifest to a degree higher than a 30 percent 
rating.  Moreover, the Board has resolved reasonable doubt in 
favor of the veteran and granted a 70 percent disability 
rating from November 12, 2002, forward.  Since at no time 
during the second stage did the veteran's disability manifest 
to a degree higher than 70 percent, the two ratings stages 
assigned by the RO are appropriate here.  

The discussion below is divided into three parts:  the period 
from August 31, 1998, to November 11, 2002; the period from 
November 12, 2002, forward; and extraschedular 
considerations.  

A.  The period from August 31, 1998, to November 11, 2002

In evaluating the first rating stage, the Board will address, 
in turn, the credibility of the medical evidence in the 
record, the symptoms listed in the criteria for a 50 percent 
PTSD disability rating, other symptoms, the Global Assessment 
Functioning (GAF) Scale scores, and the occupational and 
social impairment manifested by the veteran's PTSD 
disability.  

1.  Medical evidence in the record

There is much medical evidence in the record that relates to 
the first rating stage.  Since the weight of the various 
medical reports impacts the discussion of each of the factors 
that is considered in determining the veteran's disability 
ratings, the weight of the various reports will be addressed 
first.  

Nothing indicates that any of the medical professionals is 
not competent to report observations and provide opinions as 
to the veteran's mental health condition.  38 C.F.R. 
§ 3.159(a)(1) (definition of competent medical evidence).  
But after careful consideration of all the reports by these 
competent medical professionals, the Board finds that due to 
the circumstances under which they were given, the 
inconsistency with other evidence in the record, and the 
degree of detail and explanation included in the report, some 
medical evidence is entitled to much greater weight than 
other medical evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998) (it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and in so 
doing, the Board may accept one medical opinion and reject 
others).  

The report of the VA compensation and pension (C&P) 
examination conducted in November 1998, with an addendum 
dated in December 1998, are well-reasoned, thorough reports.  
The original report included the veteran's statements of his 
history, observations by the examiner, a tentative diagnosis, 
and opinions by the examiner.  After the examiner received 
the claims folder, the examiner provided an additional 
report.  Based on his review of the veteran's prior medical 
treatment, the C&P examiner determined that the veteran's 
PTSD symptoms appeared to be very mild.  This opinion is 
supported by the record, which as discussed in detail below, 
does not support a disability rating higher than 30 percent 
for the first rating stage.  Moreover, this examiner looked 
at the various symptoms of the veteran's PTSD and of his 
personality disorder and assigned an overall GAF score of 55, 
but determined that the GAF score for PTSD alone was more 
appropriately 70.  

The veteran objects to the assignment of a GAF score for only 
one of multiple psychiatric disabilities.  But the Court of 
Appeals for Veterans Claims has determined that when the 
symptoms of one service-connected disability cannot be 
differentiated from the symptoms of a non-service-connected 
disability, all of the symptoms should be attributed to the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  A corollary to that holding, 
necessarily, is that when it is possible to separate the 
symptoms of more than one disability, such separation is 
appropriate.  Since this medical professional, after careful 
review of the record, examination of the veteran, and well-
reasoned explanation, was able to assign a separate GAF score 
to the service-connected PTSD disability, and to make 
distinctions about the effects of the PTSD on the veteran's 
social and occupational functioning, as well as make findings 
about his condition that were supported by the veteran's 
treatment records, the report and its addendum are entitled 
to great weight.  

The September 2001 C&P report is also a well-reasoned report 
by the same examiner who conducted the November 1998 report.  
He reviewed the veteran's claims folder.  He summarized the 
findings of the past examiners.  He noted the findings on the 
veteran's claim for Social Security benefits.  He made 
independent observations about the veteran.  He recorded the 
veteran's history.  And he once again isolated the symptoms 
of PTSD, which he determined were fairly mild, and assigned a 
GAF score for the PTSD disability, as separate from the 
veteran's depression and possible personality disorder.  The 
examiner provided an opinion as to his social and 
occupational impairment that is supported by the veteran's 
statements and his treatment records, and is consistent with 
the prior, well-reasoned report.  The September 2001 C&P 
report is entitled to great weight.  

Some reports are entitled to very little weight.  The 
November 2000 C&P examination report refers to nothing in the 
veteran's claims folder.  That examiner basically recorded 
everything the veteran told her and looked at some 
unidentified records of the psychiatrist and psychologists he 
was currently seeing, which were presumably available 
electronically.  It is not clear whether she examined the 
June 2000 psychology note that indicated that the veteran was 
much less depressed and looking forward to the trap-shooting 
tournament he was to take part in the next day.  Nor does she 
note that at the August 2000 visit with his psychologist, he 
planned to attend Vietnam Veterans of America meetings.  She 
noted that he had been assigned a GAF of 50 by his treating 
psychiatrist and psychologists.  But the veteran's GAF score 
had not been as low as 50 since June 1999.  He had been 
assigned GAF scores of 55 and 60 for the last several 
sessions before the November 2000 C&P examination, a fact 
that this examiner did not address at all.  The November 2000 
C&P examiner assigned a GAF of 50 which she said indicated 
moderate difficulties and interference with daily living 
related to his diagnosis that stemmed from depression, 
anxiety, moderate difficulties in functioning in 
relationships, as well as moderate difficulties functioning 
on the job and within work environments, and a restricted 
avocational interest related to symptoms.  She did not 
explain any of her findings.  Since this examiner appears to 
have overlooked relevant information in the treatment notes 
for the months before the veteran's examination and 
erroneously believed the veteran had been assigned GAF scores 
of 50, when they were in fact scores of 55 and 60, and since 
she supplied no rationale for her conclusions, her report is 
entitle to little weight.  

In response to a request for the veteran's counseling 
records, a certified chemical dependency counselor, Mr. 
Jenkins, provided in June 2002 a treatment update summary for 
the period of August 2000 to June 2002.  He stated that the 
veteran's symptoms included flashbacks, distressing 
recollections, avoidant feelings, poor memory, detachment, 
restricted affect, anger outbursts, startle response, poor 
concentration, hypervigilance, sleeplessness, and inability 
to work.  No treatment records were provided to support that 
summary.  In response to the follow-up request for the 
underlying treatment records, in August 2003, Mr. Jenkins 
provided a treatment update summary that was substantially 
similar to the first one and attached to it the test results 
from a Mississippi Scale test that was administered on the 
first day of treatment by Mr. Jenkins.  No counseling records 
were provided.  No reasons were provided for the opinion that 
the veteran was unable to work.  And as discussed in greater 
detail below, Mr. Jenkins's summary is inconsistent with the 
other evidence in the record and with the findings of the 
other examiners who did supply their treatment notes.  Very 
little weight is given to the summary reports of Mr. Jenkins.  

In a May 2001 statement, Dr. Burkholder reported that he had 
been treating the veteran for more than three years for 
diagnoses of PTSD and rule out bipolar disorder.  Dr. 
Burkholder stated that the veteran was continually 
symptomatic of sleep loss and a bipolar disorder which was 
being treated on a routine basis with both medication and 
counseling.  Dr. Burkholder then noted that Mr. Jenkins had 
determined that the veteran was unemployable.  There are no 
treatment records at all to support Dr. Burkholder's 
statements.   There is no detail as to what bipolar symptoms 
Dr. Burkholder observed.  He made no findings of 
employability himself, but merely reported the opinion of Mr. 
Jenkins.  Except for the statement that the veteran had 
continuous symptoms of sleep loss, the rest of Dr. 
Burkholder's report is unsupported by details, rationale or 
evidence the record and is therefore assigned no weight.  

In November 2007, Dr. Gina Orton provided an opinion report 
based on her review of what she described as "all available 
medical documentation." Since she cites to several, but not 
all, of the VA compensation and pension (C&P) examinations 
and refers to emergency room treatment and counseling records 
that are contained in the claims file, the Board assumes she 
had access to much of the evidence in the veteran's claims 
folder, although it is not clear whether she relied on 
medical evidence that is not contained in the claims file.  

Dr. Orton stated that the primary question in her report is 
whether the veteran was totally disabled by PTSD during the 
first rating stage.  For several reasons, it is not clear 
what she meant by "totally disabled."  First, she 
incorrectly noted that the veteran had been determined to be 
totally disabled due to PTSD from November 11, 2002, onward.  
It is true that in a January 2004 rating decision, the 
veteran was granted a total rating for compensation purposes 
due to individual unemployability (TDIU), effective from 
November 12, 2002, but the rating decision makes clear that 
the TDIU award was based on multiple injuries incurred in 
action that were assigned a combined total of at least 
60 percent and that the award was not based solely on the 
veteran's PTSD disability.  38 C.F.R. § 4.16(a).  So, either 
the psychiatrist did not read that rating decision and relied 
on some other source for her information, or she did not 
understand the criteria for a total rating due to individual 
unemployability.  Second, since she discusses none of the 
rating criteria for a 100 percent rating under Diagnostic 
Code (DC) 9411, she must not define "totally disabled" by 
using that criteria.  38 C.F.R. § 4.130 (General Rating 
Formula for Mental Disorders), DC 9411.  Finally, she did not 
assign a low GAF score to the veteran's PTSD disability 
during the first rating stage that would indicate an 
inability to function in almost all areas.  As a result, her 
conclusion that there is substantial evidence throughout the 
veteran's medical record to conclude that he is much more 
likely than not to have had totally disabling PTSD during the 
first rating stage is an opinion too vague to be assigned 
much weight. 

To support her opinion, Dr. Orton explained that the medical 
evidence she reviewed showed that the veteran had had 
symptoms of PTSD for a long time.  She quoted phrases from 
treatment records (without citation to the specific record) 
that she asserted were symptoms of PTSD.  But with the 
exception of his first VA psychologist, who questioned the 
veteran's attempt to get service connected for PTSD, all of 
the other medical evidence during the first rating stage 
acknowledges that the veteran was diagnosed with PTSD.  See 
Psychiatric Outpatient Note of May 26, 1999 (when veteran 
discussed PTSD claim, psychologist asked what symptoms he had 
and when he replied his chronic sleep problems, she pointed 
out that she had diagnosed him not with PTSD but anxiety 
disorder NOS, which she informed him causes sleep 
disturbance).  There is no question here that the veteran had 
PTSD during the first rating stage.  

But all of the medical professionals to address the veteran's 
psychiatric condition during the first rating stage, except 
Dr. Orton, believe that the veteran had at least one of the 
following psychiatric disabilities beside PTSD:  depressive 
disorder; personality disorder; bipolar disorder; anxiety 
disorder NOS.  Dr. Orton's conclusion that all other 
diagnoses were in error is contrary to the medical evidence 
in the record.  And while some examiners have tried to 
separate the PTSD from his other conditions in making 
comments and assigning GAF scores, none have concluded, like 
Dr. Orton, that all of his symptoms are attributable to PTSD.  
Her only explanation for her position is that during the 
1970s and 1980s people with a confusing array of symptoms 
displayed by traumatized persons were incorrectly diagnosed 
with schizophrenia or personality disorders rather than PTSD.  
Whatever the truth of that statement, it ignores the fact 
that in this case, it was medical examiners from 1998 to 2002 
who provided opinions as to the severity of the veteran's 
PTSD during the first rating stage and they did not make 
their diagnoses in the 1970s and 1980s.  

Finally, Dr. Orton referred to treatment notes from long 
before the relevant time period in order to conclude that the 
veteran had serious social impairment and dysfunction.  Since 
she did not focus on the relevant time period, did not 
identify which medical records she was relying on, did not 
define what she meant by totally disabling, ruled out all 
psychiatric conditions but PTSD, arrived at a conclusion 
different from all other examiners, and made broad 
conclusions without supporting rationale, Dr. Orton's report 
is entitled to very little weight.  

The veteran's treatment records are entitled to more weight 
than the reports by Mr. Jenkins, Dr. Burkholder, and Dr. 
Orton and the November 2002 C&P report but not as much weight 
as the detailed C&P reports of November/December 1998 and 
September 2001.  The reports of the psychiatrist and two 
psychologists provide details about what was discussed during 
the particular session, but do not include much rationale for 
the GAF scores assigned and do not include much analysis of 
the veteran's condition.  For example, even the March 1999 
initial evaluation by the psychologist, which included a 
great deal of detail about the veteran, did not contain much 
analysis.  She decided to focus on his main concern, 
insomnia, and rule out PTSD.  Thus, while these treatment 
records provide excellent information as to what the veteran 
was focused on in each session, the examiners do not provide 
more than a few phrases of analysis.  

2.  Symptoms listed in the criteria for a 50 percent rating

A 50 percent PTSD rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; 
impaired judgment; impaired abstract thinking; panic attacks 
(more than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); flattened affect; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
DC 9411 (symptoms reordered to facilitate the following 
discussion of this particular veteran's disability).  On this 
record, the veteran's PTSD disability during the first rating 
stage was not manifested by those symptoms.  

As to the first three symptoms, the evidence does not support 
a 50 percent rating.  No examiner has found that the veteran 
has speech that is circumstantial, circumlocutory, or 
stereotyped.  To the contrary, the November 2001 examiner 
determined that his speech was normal in pace and tone with a 
slightly pressured quality to it.  The September 2001 C&P 
examiner found the veteran to be articulate and he expressed 
himself well.  But see Psychiatric Outpatient Note of 
March 1, 1999 (talkative but somewhat vague).  

Nor does the record establish any impaired judgment or 
impaired abstract thinking during the first rating stage.  In 
August 2001, SSA completed a mental residual functional 
capacity assessment.  In 20 separate areas of ability 
involving understanding, memory, concentration, social 
interaction, and adaptation, the veteran demonstrated no 
significant limitation in 17 areas of ability and moderate 
limitation in 3 areas of ability (involving interacting with 
others and setting realistic goals).  The September 2001 C&P 
examiner found that the veteran tracked the conversation with 
no impairment of concentration or attention span and 
concluded his thinking was logical and goal-oriented (with a 
mild flavor of paranoia that did not rise to the level of a 
psychosis).  

The November 2003 C&P examiner found that the veteran had 
poor judgment when in May 2002, he drove at 140 miles per 
hour.  But the veteran's story on its face is not credible.  
First, there are no details about this incident in the record 
with respect to where and under what circumstances he drove 
at 140 miles per hour.  Moreover, it seems very unlikely that 
after more than 15 years of unemployment, the veteran had a 
car that was able to reach speeds of 140 miles per hour.  In 
any event, the November 1998 C&P examiner found the veteran's 
thinking logical and goal-oriented with no underlying thought 
disorder.  See also February 1999 ER Record (judgment and 
insight appropriate); Psychiatric Outpatient Note of 
February 11, 1999  (judgment/insight fair; no cognitive 
deficits); of March 1, 1999 (no evidence of though disorder); 
Psychology Note of March 20, 2000 (thoughts well ordered and 
grounded in reality).   

As to the other six symptoms listed in the criteria for a 
50 percent disability rating, there is some evidence to 
support the increased rating claim for the first rating 
stage.  For the next three symptoms-panic attacks more than 
once per week,  difficulty in understanding complex commands, 
and impairment of short- and long-term memory-the primary 
evidence of these symptoms is the affirmative statements by 
the veteran to an examiner that he experiences them.  He told 
the November 2001 C&P examiner that when he is off his 
medication, he has problems with panic attacks.  That one 
general statement provides no evidence as to this particular 
rating period or whether such attacks occur more than once 
per week.  Moreover, the treatment records do not reflect 
complaints of, or treatment for, panic attacks at all.  The 
veteran also claimed he had difficulty in processing his 
thinking and maintaining and tracking his thoughts.  
November 2000 C&P exam.  But none of the C&P examiners found 
that the veteran had difficulty in understanding complex 
commands.  See also Psychiatric Outpatient Note of  
February 11, 1999 (no apparent cognitive deficits).  

Similarly, the veteran told the November 2000 C&P examiner 
that he has short-term memory problems.  No details were 
provided.  Treatment notes do not generally reflect memory 
complaints.  But see March 1, 1999 Psychiatric Outpatient 
Evaluation (appeared to have difficulty in remembering 
details, both immediate and far).  To the contrary, the 
November 2000 C&P examiner found that the veteran's memory 
was functionally intact.  See February 1999 ER Record (the 
memories are appropriate).   Thus, while there is favorable 
evidence in the record with respect to these three symptoms, 
it consists mostly of the veteran making a statement to the 
examiner that mirrors the rating criteria.  Because there are 
no details about these three symptoms, no consistent notes 
about them in the treatment records, and no examiner's 
findings that the veteran's disability manifests in these 
symptoms, and because examiners have made findings to the 
contrary, the evidence of record does not establish the 
existence of these three symptoms.   

Regarding the seventh symptom, while the veteran's affect is 
not always observed as appropriate, neither is it so 
inappropriate as to be considered a flattened affect, without 
a qualifier.  See February 11,1999 Psychiatric Outpatient 
Note (affect full range); November 1998 C&P Exam (affect 
slightly blunt but did smile a few times; made very little 
eye contact); September 2001 (affect appropriate with not 
more than mildly blunted).  Thus, evidence in the record 
shows that his PTSD disability almost manifests in this 
symptom.  

Of the remaining two symptoms, there is more evidence in 
support of the claim for these symptoms that for the other 
symptoms.  There are some notes in the record as to the 
veteran's disturbances of motivation and mood.  See 
September 2001 C&P exam (mildly anxious mood); November 2001 
C&P exam (veteran feels he worries excessively and feels he 
has been chronically depressed for 32 years; examiner made no 
such findings); November 2000 C&P exam (moderate difficulties 
related to PTSD include anxiety and depression); ; Psychology 
Notes: of April 14, 2000 (believes that unless his daughter 
wants a relationship, he has no purpose in life); of 
March 27, 2000 (almost a complete lack of purpose in his 
life); of March 20, 2000 (veteran reported feeling more 
depressed since December 1999); Psychiatric Outpatient Notes: 
of August 4, 1999 (mood irritable and paranoid); of July 12, 
1999 (mood depressed but left feeling somewhat more 
interested and optimistic about life); of June 16, 1999 (mood 
mild to moderate depression); of May 26, 1999 (mood 
disappointed and anxious); of February 11, 1999  (mood 
depressed); Psychiatric Outpatient Note of April 14, 1999 
(mildly depressed); November 1998 C&P exam (underlying mood 
appeared to be mildly anxious, but not particularly 
depressed); Psychology Note of March 20, 2000 (mood 
depressed).  But his mood at times was also appropriate.  
Psychology Note of June 2000 (mood appropriate; smiling and 
laughing); Psychiatric Outpatient Notes: of May 5, 1999 (mood 
improved); of March 15, 1999 (mood engaged and interested); 
of March 1, 1999 (mood was calm).  

As for his difficulty in establishing and maintaining 
effective work and social relationships, those two types of 
relationship will be discussed separately.  During the period 
at issue, the veteran had not been working for 10 years. He 
told the September 2001 C&P examiner that he was looking for 
work and there is no evidence that he was successful in that.  
Indeed, three years later, as soon as the combined ratings 
for his service-connected disabilities totaled 60 percent, he 
filed a claim for a total rating for compensation purposes 
due to individual unemployability, which, in a January 2004 
rating decision, was granted on the basis of multiple combat 
injuries.  This evidence supports the position that he has 
difficulty in establishing effective work relationships.  

But the record also contains the December 1998 C&P Addendum 
examiner's determination that the veteran's vocational 
functioning was to a large extent secondary to an elective 
lifestyle.  In the November 1998 C&P examination, that 
examiner had reported that the veteran stopped working after 
he qualified for Social Security benefits.  See also 
Psychiatric Outpatient Notes of May 26, 1999 (winning his 
claim was important to the veteran so he could enter trap-
shooting contests; rejected suggestions of part-time work or 
job training or seeking counseling from a job service).  In 
the December 1998 C&P Addendum, the examiner explained that 
the veteran had chosen a lifestyle that restricted his 
functioning as opposed to experiencing restrictions secondary 
to mental impairment.  The examiner determined that the 
veteran's PTSD did not appear to account significantly for 
his limitations.  So given the examiner's determinations, the 
evidence does not establish that the veteran's PTSD 
disability was manifested by difficulty in establishing and 
maintaining work relationships.  

Finally, there is evidence of the veteran's difficulty in 
establishing and maintaining social relationships.  The 
November 1998 C&P examiner found he had difficulty with 
intimate relationships.  He and his wife had divorced.  He 
had little contact with his parents in Missouri or with his 
grown children.  He had only a few friends, mostly veterans.  
The November 2001 C&P examiner recorded the veteran's 
comments that he had great difficulty in approaching and 
interacting with other people and that he preferred to self-
isolate.   At times, he appeared obsessional about his lack 
of contact with his grown children.  Psychiatric Outpatient 
Note of March 15, 1999.  For a reason not discussed in the 
treatment notes, he was restricted from visiting a 12-year-
old boy who lived in his apartment complex.  Psychiatric 
Outpatient Note of April 14, 1999.  And his psychiatrist 
noted he had a dysfunctional interpersonal style, especially 
as relates to women.  Psychiatric Outpatient Note of 
November 26, 1999.  

On the other hand, there is also evidence that whatever 
social limitations the veteran experienced were the result of 
his personality disorder rather than his PTSD disability.  
Just as with the veteran's work relationships, the 
December 1998 C&P examiner determined that his current 
limitations and life-style were to a large extent secondary 
to his personality disorder rather than to his PTSD.  See 
also Psychology Note of March 6, 2000 (veteran has adopted a 
rather helpless attitude toward life). 

In any event, while the November 2001 C&P examiner noted that 
he preferred to self-isolate, the record shows that during 
the first rating stage, the veteran maintained some social 
relationships.  At the September 2001 C&P examination, the 
veteran reported interacting with friends and attending 
functions, such as gun shows.  He mentioned enjoying daily 
visits to the library, dining out occasionally, and going to 
the movies, as well as enjoying photography and shooting 
trap.  He belonged to a trap club and told the September 2001 
C&P examiner that he enjoyed talking to people in gun shops.  
He attended classes on photography.  When he was planning a 
visit to a favorite uncle, he had a friend he was going to 
stay with. Psychiatry Outpatient Note of July 12, 1999.  

Examiners have found him capable of maintaining social 
relationships.  See November 1998 C&P Exam (he has a few 
friends, mostly veterans; he does not appear to be socially 
avoidant; he has difficulty with intimate relationships but 
maintains superficial friendships); September 2001 C&P Exam 
(he has a few friends; he enjoys being around people, but 
can't be around them for a long time; he can be in crowds in 
some situations without discomfort although he likes to sit 
with his back to a wall in restaurants).  

And while his relationship with his parents may not involve 
frequent contact, he did take the bus to visit them in 
October 1999, and planned another trip for October 2000, so 
he was not estranged from them during this rating stage.  
Psychiatric Outpatient Notes: of October 21, 1999; (would be 
in Missouri visiting parents at time of next appointment);  
of September 6, 2000 (planning bus trip to visit aged 
parents).  And even though he has no contact with his 
children, that seems to be their choice rather than his.  
While there is some evidence of limitations in his social 
relationships, the fact that he is not estranged from his 
parents, that he has daily interaction with people who have 
similar interests, that he belongs to a club, and goes out 
with friends socially, demonstrates that his social 
limitations are very mild.  

3.  Other symptoms appearing in the record

Of course, the symptoms listed in the schedular rating 
criteria for a 50 percent rating are not the only relevant 
criteria in evaluating the veteran's disability.  It is 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Here, there is evidence of some unusual behavior.  For 
example, at the November 1998 C&P examination, the veteran 
stated that he had recently killed several dogs whom he 
believed were a threat to neighborhood children.  There are 
no details about that incident in the record.  In an initial 
evaluation for a PTSD program in March 1999, he also 
described two schemes to get his grown children to respond to 
him:  in one, he notified them that he had received a large 
VA settlement in the hopes the news would entice them to 
contact him; in the other, he told the FBI that his daughter 
had been murdered by his ex-wife's husband.  Psychiatric 
Outpatient Note of March 1, 1999.  In response to his 
treating psychologist's encouragement to pursue writing, the 
veteran began sending her articles and letters; when she had 
trouble remembering whether she had received one of his 
letters, he unilaterally stopped treatment, stopped taking 
his medication, and began sending her inflammatory letters.  
Psychiatric Outpatient Notes: of August 4, 1999; August 31, 
1999; October 4, 1999.  

There also are some notes about suicidal ideation during the 
first rating stage.  The veteran reported to the 
November 2000 C&P examiner that he felt he had chronic 
suicidal thoughts and plans.  Yet, his treating psychiatrist 
and psychologists consistently noted during 1999 that he had 
denied suicidal or homicidal ideation.  See Psychiatric 
Outpatient Notes of February 11, 1999; of May 5, 1999; of 
July 14, 1999; of November 26, 1999.  At the initial visit 
with his second VA psychologist, however, the veteran 
reported that he had suicidal ideation but also reported that 
the chances of that happening were very small.  Psychologist 
Note of March 6, 2000.  That examiner determined that he was 
not a suicidal threat at that time.  At the next visit, the 
veteran reported that he had stopped his medication because 
he felt he would be less likely to have suicidal ideations 
when off his medications.  Psychologist Note of March 20, 
2000.  And in the following visit when he complained of 
greater depression, he denied any change in suicidal 
ideation.  Psychology Note of March 27, 2000.  Similarly, in 
April 2000, the examiner noted that he had some suicidal 
ideation, but that the veteran had stated he was not gong to 
do that.  Psychology Note of April 13, 2000.  In the next 
three sessions, he denied suicidal ideation.  Psychology 
Notes of June 16, 2000; of July 25, 2000; August 2000.   And 
at the September 2001 C&P exam, the veteran reported that 
while he had had suicidal thoughts in the past (without 
identifying at what time in the past), since his medication 
had been changed, he was no longer depressed and had no 
serious suicidal thoughts.  Since the treating examiners did 
not find that there was an actual suicidal threat, the 
veteran brought it up for only those few sessions over a six-
week period out of the four-year rating period, there is 
repeated denials of suicidal ideation over the four-year 
rating period, and the November 2000 C&P examiner's report 
has been assigned little weight (because the veteran's 
statements were merely recorded without details or 
independent analysis), the evidence does not establish that 
the veteran's PTSD disability was manifested in suicidal 
ideations.    

Similarly, the November 2000 C&P examiner found that the 
veteran had a restricted avocational interest related to his 
symptoms.  Although the examiner did not provide a rationale 
for that conclusion, the opinion was apparently based upon 
the veteran's statement to her that things don't hold his 
interest for long, and he does not have a lot to do.  In his 
VA treatment notes occurring before and after that C&P 
examination, however, the veteran indicated that he like to 
write and he began writing articles for publication.  He also 
talked frequently to his VA psychologist about his love of 
trap shooting and he participated in tournaments during this 
first rating stage.  Of course, at times, his mood was 
depressed.  But the September 2001 C&P examiner found that he 
was looking for a job, going to the library daily, talking to 
people in gun shops, going out to eat, and going to a trap 
club.  And after he completed a photography course, the 
veteran enjoyed walking around taking pictures.  So, while he 
reported a restricted avocational interest at that one C&P 
examination in November 2000, when the entire record is 
examined for the first rating stage, the veteran was engaged 
in many activities.  

And while the Court of Appeals for Veterans Claims instructed 
the Board to focus on factors other than just the veteran's 
trouble sleeping, the record is replete with treatment 
records that address the issue of the veteran's lack of 
sleep.  See, e.g.,  November 1998 C&P exam (veteran reported 
that his primary problem is sleeplessness, which is a 
longstanding condition); February 1999 ER Record (veteran has 
not slept for five days and came to ER in desperation; given 
sleeping pill and told to follow-up with his regular 
physician); February 11, 1999 Psychiatric Outpatient Note 
(major complaint at this point is poor sleep; this is chronic 
but worse in past few months); November 2000 C&P exam 
(veteran reported he hasn't sleep in a restful way for 32 
years); September 2001 C&P exam (the veteran's depression 
impacted his sleep); Psychology Note of March 6, 2000 
(complained of feeling tired all the time; identifies sleep 
as biggest problem).  

4.  Global Assessment Functioning Scale scores

In addition, the Global Assessment Functioning (GAF) scores 
can provide help in evaluating the degree of impairment 
manifested by a PTSD disability.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorder, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but the person is generally functioning pretty 
well, and has some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, and 
school functioning.  A GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 31 to 40 
signifies some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant), 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is unable 
to work).

In its April 2007 order, the Court of Appeals for Veterans 
Claims instructed the Board to address all the GAF scores 
assigned during the first rating stage.  During the first 
rating stage, three C&P examiners assigned GAF scores.  The 
November 1998 C&P examiner determined that the veteran's 
overall GAF score was a 55, but he explained that a score 
that reflected only the PTSD manifestations was a GAF of 70.  
The November 2000 C&P examiner assigned a GAF score of 50.  
The September 2001 C&P examiner assigned a GAF score of 55-
60.  

Mr. Jenkins assigned a GAF score of 40 in June 2002 and a GAF 
score of 45 in May 2001.  As discussed above, since no 
treatment records, details, or rationale support the 
assignment of these scores, the Board assigns those scores 
little credibility.   

Most of the time, the GAF score assigned by his first VA 
psychologist was 50.  See Psychiatric Outpatient Notes of 
March 1, 1999; March 15, 1999; April 14, 1999; May 6, 1999; 
May 26, 1999; June 16, 1999; But see Psychiatric Outpatient 
Notes of July 1999 (GAF 55); August 4, 1999 (GAF 55).  The 
second VA psychologist assigned higher scores.  Psychology 
Notes:  of March 20, 2000 (GAF 55); of March 27, 2000 (GAF 
55); of June 16, 2000 (GAF 60).  The psychiatrist's GAF 
scores varied.  See Psychiatric Outpatient Notes of 
February 11, 1999 (GAF 50); May 5, 1999 (GAF 65); July 14, 
1999 (GAF 60); November 26, 1999 (GAF 60); March 27, 2000 
(GAF 55); June 16, 2000 (GAF 60); July 25, 2000 (GAF 60); 
August 18, 2000 (GAF 60).  

The GAF scores reflect a range from 50 to 65, consistent with 
the mild to moderate symptoms found by the examiners and the 
evidence in the record.  

5.  Occupational and social impairment with reduced 
reliability and productivity

The above individual factors are all used to determine 
whether the veteran's PTSD disability was manifested by 
occupational and social impairment with reduced reliability 
and productivity, as provided in the criteria for a 
50 percent PTSD disability rating.  38 C.F.R. § 4.130, DC 
9411.  As discussed above, most of the symptoms listed in the 
criteria for a 50 percent rating were not established on this 
record.  And while there is some evidence of social 
impairment, there also is evidence that the veteran does 
maintain some relationships.  As for occupational impairment, 
with respect to the first rating stage, the evidence shows 
that the impairment the veteran experienced during that time 
was more due to his elective lifestyle rather than a result 
of his PTSD disability.  

In any event, the manifestations of the veteran's PTSD 
disability for the first rating stage fit squarely into the 
criteria for a 30 percent rating.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A 30 percent rating reflects occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.  
Here, the veteran was frequently noted to have a depressed 
mood or an anxious mood.  He manifested some slight paranoia.  
He undoubtedly experienced chronic sleep impairment.  While 
the evidence of panic attacks and mild memory loss are not 
established on this record, the veteran's symptoms more 
nearly approximate the 30 percent rating than the 50 percent 
rating.  

The veteran argues that he is entitled to a 70 percent rating 
for this first staged rating.  See May 2004 Statement of 
Accredited Representative.  As noted above, his psychiatric 
symptoms are manifested as described in the criteria for a 30 
percent rating.  The only symptom of the 70 percent rating 
that appears on the record is suicidal ideation, which, as 
discussed above, existed only for a six-week period out of 
the four-year rating period.  38 C.F.R. § 4.130, DC 9411 
(70 percent rating).  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But throughout the discussion above, when there was 
conflicting evidence, the evidence against the claim was 
greater than that in favor.  When the evidence against the 
claim is greater than that in favor, the evidence does not 
approach equipoise, so that the doctrine of reasonable doubt 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  



B.  The period from November 12, 2002, forward

For the period from November 12, 2002, forward, the RO 
assigned a 50 percent disability rating, so the evidence must 
be examined to see if any higher rating (70 percent or 
100 percent disability rating) should be assigned.  In its 
April 2007 order, the court of appeals instructed that with 
respect to the second rating stage, the Board was to address 
why the assignment of a GAF score of 50 did not indicate 
unemployability, the symptoms described in the November 2003 
C&P examination report, the veteran's falling GAF scores, and 
the rating criteria for a 70 percent rating.  The Board will 
discuss those issues in turn and grant a 70 percent rating 
for the period from November 12, 2002, forward.

1.  Application of Bowling v. Principi

Citing Bowling v. Principi, 15 Vet. App. 1 (2001), the 
veteran argues that the assignment of a Global Assessment 
Functioning (GAF) score of 50 indicates unemployability.  But 
the Bowling case involved the application of a version of the 
schedular rating criteria that is not applicable to this 
veteran's appeal.  

Prior to the 1977 amendments to the schedule of ratings for 
mental disorders, the rating criteria for organic brain 
disorders provided for ratings based on the degree of 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132 (1976) (General Rating Formula for Organic Brain 
Disorders).  No impairment was assigned a noncompensable 
rating and compensable disability ratings were assigned for 
impairment that was slight (10 percent), definite 
(30 percent), considerable (50 percent), or severe 
(70 percent).  Ibid.  Only the criteria for a 100 percent 
rating listed symptoms to indicate that level of severity.  
Ibid.  Since the GAF Scale established in the Diagnostic and 
Statistical Manual of Mental Disorders (Fourth ed.) (DSM-IV), 
also assigned scores for symptoms that were described as 
mild, moderate, or serious symptoms, there was a strong 
correlation between the GAF score of 50 (assigned for serious 
symptoms, one of which was serious impairment in social, 
occupational, or school functioning) and the 70 percent 
rating for severe impairment of social and industrial 
adaptability.  But with respect to the version of the 
schedular rating criteria applicable here, the current 
regulations provide much more guidance in the form of 
specific symptoms that indicate the degree of functional 
impairment for each possible disability rating, so the 
descriptive word is less compelling in evaluating a mental 
disorder.  38 C.F.R. § 4.130 (2007) (General Rating Formula 
for Mental Disorders).  

Yet, even in the Bowling case, the court did not require a 
finding of unemployability merely because GAF scores had been 
assigned that ranged from 50 to 53.  In that case, the Board 
had made a finding of fact concerning the range of GAF scores 
assigned that did not accurately reflect all GAF scores.  And 
while the appellant urged the court of appeals to assign a 
higher rating based on the GAF scores between 50 and 53, the 
court did not grant that remedy.  Rather, the Bowling court 
remanded the case for the Board to readjudicate the appeal 
and issue a timely, well-supported decision in the case 
because the evidence was not clear that a 70 percent rating 
was warranted.  Bowling, supra., 15 Vet. App. 14-16.  So any 
implication that the Bowling decision requires that a GAF 
score of 50 necessarily requires a 70 percent rating is not 
supported by the holding in that case.  

In any event, the record does not reflect that a GAF score of 
50 was assigned during the second rating period.  The 
November 2002 C&P examiner assigned a GAF score of 55, but in 
the December 2002 addendum noted that while the overall GAF 
score would be 55, if PTSD were isolated, the GAF score just 
for PTSD would be 60.  The November 2003 C&P examiner, 
apparently relying on Mr. Jenkins's August 2003 report, 
assigned a GAF score of 42.  But the veteran stopped going to 
Mr. Jenkins for counseling during the first rating stage.  
His August 2003 report indicates that the report relates to 
treatment from August 2000 to June 2002, so the November 2003 
C&P examiner should not have relied upon that report in 
determining whether the veteran's disability had worsened 
since November 2002.  

2.  Credibility of the C&P examination reports

As discussed above, it is the Board's responsibility to weigh 
the evidence and make credibility determinations, even as to 
medical reports.  Evans v. West, supra, 12 Vet. App. at 30.  
Here, the Board does not assign much weight to the 
November 2003 C&P report.  As noted above, the examiner used 
a GAF score that was at the latest applicable to June 2002 to 
find that the veteran's disability had worsened since 
November 2002.  In addition, although that examiner found 
that it was difficult to elicit accurate information from the 
veteran, great reliance was placed upon a story that in 
May 2002, the veteran once drove a car 140 miles per hour.  
Of course, since May 2002 was a date prior to November 2002, 
that story also could not support the examiner's conclusion 
that the veteran's disability had worsened since 
November 2002.  In any event, that story itself seems 
incredible on its face.  It is not clear how the veteran who 
at that time would have lived on Social Security disability 
payments and some VA compensation for many years would have 
had a car capable of reaching 140 miles per hour.  Yet, the 
examiner used that one story from a past time period to 
determine that since November 2002, the veteran had shown 
poor judgment and impaired impulse control.  

And the November 2003 C&P examiner assigned a GAF score of 42 
that reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
(GAF Scale of 41 to 50).  Yet, the examiner found that the 
veteran denied being suicidal, made no findings with respect 
to obsessional rituals or shoplifting, and noted that he had 
2 or 3 friends.  The examiner listed as psychosocial and 
environmental problems that the veteran's mother had died six 
months earlier, that he was emotionally cut off from his 
brother and his grown children, had not had a job for 15 
years, was divorced, and had not remarried or had a live-in 
relationship since 1982.  The examiner then concluded that it 
was based on those factors, his disjointed, vague speech, 
poor judgment, and poor impulse control that a GAF of 42 was 
assigned.  

The examiner did not address the opinion of the November 2002 
C&P examiner (and his December 2002 addendum) with respect to 
whether a personality disorder might exist or whether all 
mental health symptoms were related to PTSD.  He did not 
discuss the veteran's lifestyle choices at all.  Nor does the 
November 2003 C&P report reflect any knowledge that the 
veteran's children have no desire to be in communication with 
him.  No details were provided with respect to how the 
veteran exhibited being emotionally cut off from his brother, 
whom he had seen recently at his mother's funeral.  In sum, 
this examiner's report did not contain enough detail or 
rationale for opinions, did not reflect an understanding of 
the issues that have been previously addressed, contained 
errors with respect to the sequence of events, and placed too 
much reliance on an incredible story of fast driving.  For 
these reasons, the Board does not assign much credibility to 
the examiner's conclusions or GAF score.  

On the other hand, the November 2002 C&P examination report 
(with its December 2002 addendum) reflects a thorough review 
of the record, history from the veteran, mental status 
examination of the veteran, opinions supported by evidence in 
the record and by the examiner's rationale.  The Board 
assigns great weight to the November 2002 C&P examination 
report. 

3.  Falling GAF scores

Since Mr. Jenkins's GAF score in the August 2003 report is 
not applicable to the second rating period and since the 
Board has found the assignment of a GAF score of 42 by the 
November 2003 C&P examiner is not entitled to much weight, 
there is no pattern during the second rating stage of falling 
GAF scores that must be addressed.  

4.  Criteria for a 70 percent PTSD disability rating 

In its April 2007 order, the court of appeals instructed that 
with respect to the second rating stage, the Board was to 
address the rating criteria for a 70 percent rating.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); obsessional rituals 
which interfere with routine activities; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); speech that is intermittently illogical, 
obscure, or irrelevant; and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 
(symptoms reordered in order to facilitate application to 
this veteran's case).  

For most symptoms listed in the criteria for a 70 percent 
rating, there is no evidence whatsoever.  The veteran had no 
suicidal ideation during the second rating stage.  
November 2002 C&P exam (no findings of suicidal ideation); 
November 2003 C&P exam (denied suicidal ideation).  There is 
no evidence of spatial disorientation.  November 2002 C&P 
exam (alert and oriented); November 2003 C&P exam (oriented 
in all three spheres).  His personal appearance and hygiene 
were not neglected.  November 2002 C&P exam (Grooming and 
hygiene were adequate).  No examiner noted difficulty in 
adapting to stressful circumstances.  

There is no evidence of obsessional rituals, let alone ones 
that interfere with his routine activities, during the second 
rating stage.  In the September 2005 informal hearing 
presentation, the veteran's representative argued that the 
veteran's behavior toward his children constituted the 
symptom of obsessional rituals that interfere with daily 
activities.  That behavior, while reflecting the veteran's 
obsession with contacting his children, did not constitute 
ritualistic behavior.  But in any event, those activities 
were considered in evaluating the veteran's PTSD disability 
during the first rating stage, when they occurred.  

As for the symptom of near-continuous panic or depression 
affecting the ability to function independently, while the 
veteran reported to the November 2002 C&P examiner that he 
had no complaints of depression, the examiner found that he 
possibly was depressed.  But no finding was made that such 
depression was near-continuous during the second rating 
stage.  And the November 2003 C&P examiner made no findings 
of depression at all.  

As for impaired impulse control (such as unprovoked 
irritability with periods of violence), as discussed above 
with respect to the November 2003 C&P examiner, the Board 
finds the story about the 140 miles per hour driving to be 
not only incredible, but in any event, not an event that 
occurred during this rating stage.  Similarly, while the 
August 2003 summary by Mr. Jenkins lists anger outbursts, his 
report relates to a period prior to the second rating stage.  
Thus, the only evidence in the record to show any impaired 
impulse control is the veteran's statement that he describes 
himself as an angry individual but has no history of physical 
violence.  Indeed, the example given to support that was that 
when attending a public meeting, he stood up, expressed anger 
toward the group, and stomped out.  It is unclear whether the 
veteran was unprovoked at the time, but he certainly had no 
period of violence.  Thus, the evidence in the record for 
this rating stage does not establish this symptom.  

Finally, the November 2002 C&P examiner found the veteran's 
speech to be normal in tone and pace.  But the November 2003 
C&P examiner noted that the veteran's speech scattered and 
circumlocutory.  That description of speech more nearly 
describes the criteria for a 50 percent rating 
(circumstantial, circumlocutory, or stereotyped speech) than 
the criteria for a 70 percent rating (intermittently 
illogical, obscure, or irrelevant).  

Finally, during the second rating stage, there is evidence 
that the veteran has difficulty in establishing and 
maintaining effective relationships, but it is not clear that 
he is unable to do so.  The November 2002 C&P examiner noted 
that the veteran was generally irritable and has difficulty 
relating to people.  Nevertheless, he does have friends with 
whom he interacts several times per month.  He goes hunting 
or watches movies with his friends.  He spends much of his 
time walking about town, going to the library, and 
occasionally will go to restaurants.  But he has poor social 
skills; he tries to strike up conversations with women and 
they become offended and walk away and he has no insight into 
his social inappropriateness.  In the December 2002 C&P 
Examination Addendum, however, the examiner stated that the 
veteran's ability to deal with others is limited, but this 
seems to be because of his personality style as opposed to 
PTSD.  

The November 2003 C&P examiner noted that the veteran had 2 
or 3 friends and had a good relationship with his parents.  
As discussed above, although that examiner also concluded 
that the veteran was emotionally cut off from his brother and 
his adult children, there is insufficient detail and 
rationale to support that conclusion.    

So, from just an examination of the GAF scores and the 
symptoms listed in the criteria for a 70 percent rating, an 
increased rating is not warranted.  But the specific symptoms 
discussed above are not the only schedular criteria for a 
70 percent rating.  Those symptoms are indications of 
occupational and social impairment, with deficiencies in most 
areas, such as school, mood, thinking, judgment, family 
relations, or work.  38 C.F.R. § 4.130, DC 9411 (70 percent 
rating reordered to facilitate application to this veteran's 
case).  Here, the school criteria is not relevant with 
respect to this veteran during the second rating stage.  

The November 2002 C&P examiner found the veteran's mood to be 
generally irritable and possibly depressed.  And the 
veteran's circumlocutory and disjointed speech during the 
November 2003 C&P examination are likely attributable to a 
deficiency in thinking.  Moreover, the November 2002 C&P 
examiner observed that the veteran's thinking was logical and 
goal oriented, but that he had some difficulty in tracking 
the conversation and frequently questions needed to be 
repeated.  

Since the November 2003 C&P examiner's reliance on the fast-
driving incident is not warranted, that examiner's conclusion 
about poor judgment is not given much weight.  Yet, the 
November 2002 C&P examiner noted the veteran's tendency to 
blame others for his difficulties and his inability to 
evaluate his own actions.  As a result, he concluded that the 
veteran's judgment was marginal.  

There is mixed evidence about his deficiencies in family 
relations.  During the second rating stage, he had a good 
relationship with his mother until she passed away and he 
still had a good relationship with his father.  And while he 
was not aware of the whereabouts of his children, the record 
shows that they did not wish to maintain a relationship with 
the veteran, so that lack of relationship is not necessarily 
attributable to his PTSD disability.  And since the 
November 2003 C&P examiner did not provide details about the 
veteran's relationship with his brother, whom he saw for the 
first time in 4-5 years at their mother's funeral, their 
relationship during his rating stage is unclear.  

There also is mixed evidence about the veteran's deficiencies 
in work.  The veteran did not work at all during any period 
of this claim.  The Social Security Administration determined 
that he was unemployable.  And in a January 2004 rating 
decision, the RO granted the veteran a total rating for 
compensation purposes due to individual unemployability.  
Although that rating was based on more than just the 
veteran's PTSD disability, it nevertheless represents an 
administrative determination by VA that the veteran is unable 
to work.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Although the individual symptoms listed in the 
rating criteria for a 70 percent rating are not established 
on this record, there are deficiencies in most areas of such 
as school, mood, thinking, judgment, family relations, or 
work.  Thus, resolving reasonable doubt in favor of the 
veteran, the veteran's initial PTSD disability rating for the 
period from November 12, 2002, forward, is increased to 
70 percent.  

A rating higher than 70 percent is not warranted on this 
record.  For a 100 percent  PTSD disability rating, there 
must be both total occupational impairment and total  social 
impairment.  During the second rating stage, the veteran had 
some social relationships.  He maintained good relationships 
with his parents, had a few friends, went out with his 
friends to go hunting and to the movies.  He walked around 
his town, going to the library and occasionally to 
restaurants.  Moreover, in the December 2002 C&P Examination 
Addendum , the examiner points out that the veteran's 
personality, rather than his PTSD, significantly impacts his 
social functioning.  This evidence does not establish a PTSD 
disability so severe that his social relationships are 
totally impaired.  

The veteran argues that because his symptoms cannot be 
differentiated between his PTSD and his personality 
disorder/lifestyle, all of his symptoms should be attributed 
to his service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In this case, however, even after 
attributing all of the veteran's mental disorder symptoms to 
his PTSD, the severity of his symptomatology does not warrant 
a higher rating for any period.      

C.  Extraschedular considerations

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  

The first step in determining whether an extra-schedular 
rating is warranted is analyzing whether the schedular rating 
criteria reasonably describes the veteran's disability level 
and symptomatology. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.  

Here, as discussed above, the veteran's symptoms for the 
first rating stage fall squarely into the criteria for a 
30 percent rating.  And while most of the symptoms for the 
second stage are not established, the manifestations of the 
veteran's PTSD disability do meet the general criteria for a 
70 percent rating. Thus, referral for extraschedular 
consideration is not required.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD, from August 31, 1998, to November 11, 2002, is denied.

Entitlement to a rating of 70 percent and no higher for PTSD, 
from November 12, 2002, forward, is granted, subject to the 
criteria governing payment of monetary benefits.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


